Citation Nr: 1612509	
Decision Date: 03/28/16    Archive Date: 04/07/16

DOCKET NO.  09-45 518	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to an increased rating for depressive disorder, evaluated as 30 percent disabling prior to September 16, 2013, and as 50 percent disabling thereafter.  

2. Entitlement to a total disability rating based upon individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

K. Kovarovic, Associate Counsel 



INTRODUCTION

The Veteran served on active duty from December 1965 to December 1967. 

These matters come before the Board of Veterans' Appeals (Board) from a February 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

The Board notes that the Veteran has filed several disability claims with VA. To date, only those issues enumerated above are before the Board. However, the Board will briefly address the status of the Veteran's additional claims here, with the limited purpose of ensuring that these claims are properly adjudicated.

First, the Veteran was granted service connection for posttraumatic stress disorder (PTSD) with adjustment disorder in a December 2013 Board decision. It does not appear that this grant of benefits has been implemented by the Agency of Original Jurisdiction (AOJ). Of note, in rating the Veteran's depressive disorder in this decision, the Board has not excluded any psychiatric symptoms that may be the result of PTSD.  

Second, the Veteran has been granted service connection for type II diabetes mellitus, with a 10 percent disability rating from July 23, 2009 to July 12, 2013, and a 20 percent disability rating thereafter. In August 2015, the Veteran filed a Notice of Disagreement (NOD) regarding the effective date of service connection and disability ratings assigned for peripheral neuropathy of the lower extremities and for TDIU. In January 2016, the Veteran filed a claim for entitlement to an increased disability rating for type II diabetes mellitus. In February 2016, VA mailed a letter to the Veteran indicating that his increased rating claim could not be adjudicated, as the claim was already under appeal per the Veteran's August 2015 NOD. The Board finds that the RO was incorrect in asserting that the Veteran's August 2015 NOD extended to the issue of type II diabetes mellitus (separate from the ratings assigned for peripheral neuropathy associated with type II diabetes mellitus), which was not mentioned on the Veteran's form. Accordingly, this matter has not been adjudicated by the AOJ. Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action. 38 C.F.R. § 19.9(b) (2015).

As to the August 2015 NOD, it is clear from the record that the AOJ is working on the appealed issues and the Board declines to take jurisdiction of them at this time for the purpose of ordering that a statement of the case be issued.  

The Board notes that the Veteran has been represented by multiple Veterans Service Organizations throughout the pendency of this appeal. A veteran is entitled to representation at all stages of an appeal. 38 C.F.R. § 20.600 (2015). However, only one organization, representative, agent, or attorney may be recognized at a time in the prosecution of a VA claim. 38 C.F.R. § 14.631(e)(1) (2015). A power of attorney may be revoked at any time, and unless a veteran specifically indicates otherwise, the receipt of a new power of attorney executed by both the claimant and the individual providing representation will constitute a revocation of an existing power of attorney. 38 C.F.R. § 14.631(f)(1) (2015). Here, the Veteran executed VA Form 21-22 appointing Veterans of Foreign Wars of the United States (VFW) as his representative in February 2016. As such, the Board recognizes VFW as the Veteran's representative at this time.    

These claims were previously before the Board in January 2012, June 2013, and December 2013 when they were remanded for additional development. The case has now been returned to the Board for further appellate action.

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1. Prior to September 16, 2013, the Veteran's major depressive disorder was manifested by flattened affect, impaired judgment, disturbances of motivation and mood, and difficulty in establishing and maintaining social relationships, which was productive of no more than occupational and social impairment with reduced reliability and productivity.

2. From September 16, 2013 to the present, the Veteran's major depressive disorder was productive of no more than occupational and social impairment with reduced reliability and productivity. 


CONCLUSIONS OF LAW

1. Prior to September 16, 2013, the criteria for a disability rating of 50 percent, but no higher, for major depressive disorder have been met. 38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9434 (2015).

2. From September 16, 2013 to the present, the criteria for a disability rating in excess of 50 percent for major depressive disorder have not been met. 38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9434 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Stegall Considerations

As noted above, these matters were remanded by the Board in January 2012, June 2013, and December 2013 to allow for additional development. A claimant has the right to substantial compliance with remand directives. See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a remand by the United States Court of Appeals for Veterans Claims Court (Court) or the Board confers on the veteran or other claimant, as a matter of law, the right to compliance with the remand orders). Here, the Veteran was provided with the appropriate VA examinations notice as required by prior Board remands. While the examiner in May 2015 did not assign a global assessment of functioning score as requested, the examiner adequately described the level of occupational and social impairment caused by the Veteran's service-connected depressive disorder. As such, the Board finds that the AOJ substantially complied with the prior remand orders. See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict compliance with the terms of a remand request, is required). 

VA's Duties to Notify and Assist

VA has a duty to notify and assist veterans in substantiating claims for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159(b) (2015). When VA receives a complete or substantially complete application for benefits, it is required to notify the veteran and his or her representative, if any, of any information and medical or lay evidence necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015); Quartuccio v. Principi, 16 Vet. App. 183 (2002). The United States Court of Appeals for Veterans Claims (Court) has interpreted this to mean that VA must inform the veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the veteran is expected to provide. Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004).

First, VA has satisfied its duty to notify the Veteran. In letters dated March 2008 and January 2015, the Veteran was notified of the information and evidence necessary to substantiate his claim; the information and evidence that VA would seek to provide; and the information and evidence that he was expected to provide. The letter also notified the Veteran of the process by which disability ratings and effective dates are established. Dingess v. Nicholson, 19 Vet. App. 473 (2006). The claim was subsequently readjudicated in a July 2015 supplemental statement of the case.

Further, VA has satisfied its duty to assist the Veteran. The claims file includes the Veteran's VA and private treatment records. In August 2012 and May 2015, the Veteran also underwent VA mental health examinations. The accompanying reports reflect that the VA examiners reviewed the Veteran's claim file, recorded his current complaints, conducted appropriate examinations, rendered appropriate diagnoses and opinions consistent with the evidence of record, and provided sufficient information to evaluate the Veteran's disabilities. As such, the Board finds that the VA examination reports and opinions are adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

Accordingly, the Board finds that VA has satisfied its duties to notify and assist the Veteran under governing laws and regulations. The Board will therefore review the merits of the Veteran's claim.

Legal Criteria

As it relates to his claim for depressive disorder, the Veteran contends that a disability rating greater than 30 percent is warranted for the period prior to September 16, 2013, and greater than 50 percent thereafter. 

Disability ratings are assigned under a schedule for rating disabilities and based on a comparison of the veteran's symptoms to the criteria in the rating schedule. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2015). Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule but findings sufficient to identify the disease and the resulting disability, and above all, coordination of the rating with impairment of function will be expected in all cases. 38 C.F.R. § 4.21 (2015); see also Mauerhan v. Principi, 16 Vet. App. 436 (2002).

The primary concern in a claim for increased rating is the present level of disability. Although the overall history of the veteran's disability shall be considered, the regulations do not give past medical reports precedence over current findings. Francisco v. Brown, 7 Vet. App. 55, 58 (1994). However, when an appeal is based on the assignment of an initial rating for a disability following an initial award of service connection for that disability, the rule articulated in Francisco does not apply. Fenderson v. West, 12 Vet. App. 119 (1999). Instead, the evaluation must be based on the overall recorded history of a disability, giving equal weight to past and present medical reports. Id. In all claims for an increased disability rating, VA has a duty to consider the possibility of assigning staged ratings. See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Considerations in evaluating a mental disorder include the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission. The evaluation must be based on all the evidence of record that bears on occupational and social impairment rather than solely on an examiner's assessment of the level of disability at the moment of the examination. 38 C.F.R. § 4.126(a) (2015). Although the extent of social impairment is a consideration in determining the level of disability, the rating may not be assigned solely on this basis. 38 C.F.R. § 4.126(b).

According to the Diagnostic and Statistical Manual of Mental Disorders, Fourth edition (DSM-IV), a global assessment of functioning (GAF) score reflects the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness." DSM-IV, American Psychiatric Association (1994), pp. 46-47. A GAF score of 31-40 indicates some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school). A GAF score of 41-50 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job). A GAF score of 51-60 represents moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers). A GAF score of 61-70 indicates some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, theft within the household), but generally functioning well, and has some meaningful interpersonal relationships.

Here, the Veteran's service-connected depressive disorder has been rated under the provisions of 38 C.F.R. § 4.130, Diagnostic Code 9434, which provides:

A 50 percent disability rating is warranted when the veteran experiences occupational and social impairment with reduced reliability and productivity, due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.

A 70 percent disability rating is warranted when the veteran experiences occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or work-like setting); and inability to establish and maintain effective relationships.

A 100 percent disability rating is warranted for total occupational and social impairment due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of closest relatives, own occupation, or own name. 38 C.F.R. § 4.130 (2015).

Analysis 

With respect to the Veteran's claim, the Board first notes that it has reviewed all of the evidence in the Veteran's claims file, placing an emphasis on the evidence relevant to this appeal. Although the Board has an obligation to provide reasons and bases supporting its decision, there is no obligation to discuss, in detail, the extensive evidence of record. Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that the Board must review the entire record, but does not have to discuss each piece of evidence). Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as it relates to the Veteran's claim.

As the Veteran's claim is divided into two distinct periods of time, the Board's analysis will address each period in turn. 

Prior to September 16, 2013

The Veteran underwent private psychological evaluation in January 2008. The physician found the Veteran's symptoms to be consistent with the presence of PTSD and depression. Specifically, the Veteran described reexperiencing, avoidance, and hyperarousal symptoms, along with other depressive symptoms including anhedonia. Social functional impairment was noted, to include persistent avoidance and numbing. The Veteran had a GAF score of 39. The Veteran also described a pattern of diminished interest and participation in significant activities relative to his behavior prior to service. The Veteran further reported problems with insomnia, irritability, angry outbursts, and exaggerated startle responses. Significant cognitive difficulties, including problems with attention and concentration, were apparent during the examination. Recurrent feelings of guilt and thoughts of death were noted. The Veteran reported very good relationships with his four children and nine grandchildren. 

VA treatment records dated February 2008 to September 2013 include the Veteran's ongoing reports of depression and fluctuating use of medication to manage his symptoms. In March 2010, the Veteran reported no history of suicidal thoughts or feelings of hopelessness.  In July 2011, the Veteran reported an increase in dosage for his psychotropic medication. In November 2012, the Veteran reported a decrease in dosage for his psychotropic medication. He also reported feelings of depression and lack of interest at that time. Between February and June 2013, the Veteran reported either no depression or mild depression. During this time, the Veteran's depression was deemed fairly controlled. In August 2013, the Veteran reported problems with insomnia, irritability, intrusive thoughts, and avoidance behaviors. 

The Veteran underwent VA PTSD examination in May 2008. At that time, the Veteran was diagnosed with depressive disorder, NOS. The VA examiner noted that the Veteran was clean and appropriately dressed, and demonstrated rational judgment. The Veteran's psychomotor activity was described as lethargic, his affect was described as bland, and his mood was described as neutral. The Veteran reported good relationships with his children, but little social activity and no other significant relationships at that time. The Veteran described a history of angry episodes and behavior, and indicated that this contributed to his divorce. The Veteran also reported difficulty with the initiation of sleep and shortened periods of sleep, but no history of panic attacks, suicidal thoughts, or obsessive behavior. The VA examiner noted that the Veteran's symptoms did not cause significant distress or impairment in social, occupational, or other important areas of functioning. 

The Veteran filed for Social Security Administration (SSA) disability benefits in January 2011. As part of the Veteran's application, he reported mood swings, irritability, and problems getting along with others. He also indicated that he had difficulty following instructions, completing tasks, and managing stress. Although the Veteran reported instances of anxiety attacks, he was unable to identify when the attacks began, the frequency of the attacks, or his most recent attack. The Veteran subsequently underwent SSA psychiatric review in April 2011. The SSA psychiatrist noted that the Veteran presented with affective disorder, adjustment disorder, anxiety disorder, PTSD, and an eating disorder, NOS. The psychiatrist also indicated that the Veteran experienced mild restriction of activities of daily living, mild difficulties in maintaining social function, and mild difficulties in maintaining concentration, persistence, or pace as a result of said disorders. The Veteran was awarded SSA benefits with a primary diagnosis of peripheral arterial disease and a secondary diagnosis of affective/mood disorder. 

The Veteran underwent VA mental health examination in August 2012. At that time, the Veteran was diagnosed with major depressive disorder. The VA examiner noted that the Veteran experienced occupational and social impairment with an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, but was generally functioning satisfactorily with normal routine behavior, self-care, and conversation. The Veteran had a GAF score of 65. The examiner also indicated that the Veteran experienced symptoms of depressed mood, chronic sleep impairment, and difficulty adapting to stressful circumstances, including work or a work-like setting. The Veteran reported positive relationships with his children, and no romantic relationships at that time. He also reported few social interactions, and indicated that he spent most of his time working or focusing on hobbies. The Veteran reported that he became agitated easily, and had difficulty with his concentration, memory, and sleep. He also denied suicidal thoughts, but acknowledged feelings of hopelessness. Further, the Veteran reported a longstanding history of overeating, at times until he threw up.

The Veteran underwent private psychological evaluation in August 2013. The examiner found the Veteran's symptoms to be consistent with the presence of PTSD and depression, and noted the Veteran's ongoing use of medication to treat his depressive symptoms. The Veteran had a GAF score of 45. The physician also noted that the Veteran experienced difficulties in multiple areas, including social functioning, family relationships, judgment-related issues, thinking difficulties, and mood. Specifically, the Veteran described a pattern of relative social isolation and problematic family relationships. The Veteran also reported recent legal difficulties indicative of judgment-related problems; specifically, the Veteran reported brandishing a firearm towards a teenager who was using a baseball bat to break windows. Cognitive troubles were demonstrated during the examination. The Veteran also reported mood-related difficulties. 

The Veteran underwent VA PTSD examination in September 2013. At that time, the Veteran was diagnosed with major depression and had a GAF score of 58. The VA examiner noted that the Veteran experienced occupational and social impairment with an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, but was generally functioning satisfactorily with normal routine behavior, self-care, and conversation. The examiner also indicated that the Veteran experienced symptoms of depressed mood, chronic sleep impairment, and disturbances of motivation and mood. The examiner reported that the Veteran's disability manifested through symptoms of intrusive thoughts, avoidance behaviors, disinterest in activities, social isolation, sleep disturbance, occasional nightmares, irritability, and angry outbursts. The Veteran reported that he was no longer using psychotropic medications to manage his symptoms. He indicated a good relationship with his children, but no other significant relationships. The Veteran reported that he now avoids crowds, has low energy, and experiences bouts of depression and feelings of worthlessness. Suicidal thoughts were not reported. The VA examiner also noted an increase in the Veteran's weight and the Veteran's history of severe overeating. 

The Board finds that the Veteran's symptoms prior to September 16, 2013 satisfy the criteria for a 50 percent disability rating. The May 2008 examiner indicated that the Veteran presented with a flattened affect during examination. During the relevant timeframe, the Veteran consistently reported feelings of depression, sadness, or hopelessness, as well as problems with concentration, memory impairment, and sleeplessness. The Veteran further presented with reduced productivity, such that he reported rarely leaving his home. The Veteran indicated that he had few hobbies, and described only household chores and watching television as his most common leisurely pursuits. 

Although the Veteran maintained positive relationships with his four children during this time, he also reported no other significant relationships, romantic or otherwise. The Veteran also indicated that he commonly experienced mood disturbances, including longstanding problems with anger and irritability that may have contributed to his divorce and that made it difficult to get along with others.

Finally, the Veteran repeatedly presented with impaired judgment during the relevant timeframe. The Veteran reported a long-term history of eating to the point of throwing up. In 2012, the Veteran also reported brandishing a weapon at a teenager, which subsequently led to the Veteran being charged with aggravated assault and placed on probation, which mandated the payment of a fine and participation in an anger management course. The Veteran continued his use of psychotropic medication throughout the majority of this timeframe. As such, the Board finds that the Veteran's symptoms warrant a disability rating of 50 percent for the period prior to September 16, 2013.

A disability rating in excess of 50 percent is not warranted for this period. At no point does the evidence suggest that the Veteran has suicidal ideation, obsessional rituals interfering with routine activities, speech that is intermittently illogical, obscure or irrelevant, near-continuous panic, depression affecting the ability to function independently, appropriately and effectively, spacial disorientation, neglect of personal appearance and hygiene, or an inability to establish and maintain effective relationships. None of the examiners endorsed any of the above. In fact, on examination the Veteran has been described as appropriately behaved, cooperative, oriented; demonstrating normal memory and unremarkable speech; and presenting as clean and appropriately dressed. The Veteran has described good relationships with his children. 

Although the Veteran reported anxiety attacks on his SSA benefits application, the frequency or duration of these attacks was not listed and after interviewing the Veteran, no examiner has noted near-continuous panic. The Veteran has some difficulty adapting to stressful circumstances. The Board recognizes some impaired impulse control and angry outbursts - for example, the incident where the Veteran brandished a firearm when someone was breaking car windows with a baseball bat. However, periods of violence are not alleged and the Board finds that these issues, even in combination with the other symptomatology, do not rise to the level of disability contemplated by the higher, 70 percent rating. 

Overall, looking at the frequency, severity, and duration of the symptoms, the periods of remission, and the Veteran's capacity for adjustment during periods of remission, the Board finds that the Veteran's disorder is best described as productive of occupational and social impairment with reduced reliability and productivity. The Board recognizes that a private examiner reported that the Veteran experienced difficulties in multiple areas, including social functioning, family relationships, judgment-related issues, thinking difficulties, and mood.  However, when describing the Veteran's level of impairment throughout this period, SSA and VA examiners have noted: (1) the Veteran's symptoms did not cause significant distress or impairment in social, occupational, or other important areas of functioning; (2) mild restriction of activities of daily living, mild difficulties in maintaining social function, and mild difficulties in maintaining concentration, persistence, or pace; and (3) occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks. The Board finds the SSA and VA examiners opinions to be in agreement that the Veteran's impairment is productive of no more than occupational and social impairment with reduced reliability and productivity. The Board finds the reports from SSA and VA examiners to be most probative on the issue of the Veteran's level of impairment as they are supported by one another and were made after examination of the Veteran and review of his reported history. In addition, the frequency, severity, and duration of the symptoms described throughout the period support the findings.  

Given the above, the Board finds that during this period the Veteran's disorder was productive of no more than occupational and social impairment with reduced reliability and productivity. Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood are not more nearly approximated.  See 38 C.F.R. §§ 4.7, 4.130 (2015). Thus, the Veteran's symptoms do not warrant a disability rating in excess of 50 percent for the period prior to September 16, 2013. 

September 16, 2013 to Present

VA treatment records dated September 2013 to the present indicate fluctuating psychiatric symptoms in the Veteran. In November 2013, the Veteran's condition was noted as stable and in remission status. He did not test positive for depression at that time. In September 2014, the Veteran was stable and sleeping well, with a mood that was neutral and variable. The Veteran reported that he enjoyed spending time with his grandchildren. The Veteran's physician noted that he did not have depression at that time. Accordingly, both the Veteran and his physician determined that psychotropic medication was no longer necessary. In December 2014, the Veteran indicated that he wished to remain on medication so as not to place himself at risk of a breakdown. At that time, his mental health care was transferred to primary care, upon his psychiatrist's determination that the Veteran no longer required specialty mental health treatment. However, the Veteran tested positive for depression at that time, and reported feelings of depression and hopelessness, decreased interest in activities, limited energy, and problems sleeping. 

The Veteran underwent VA mental health examination in May 2015. At that time, the Veteran was diagnosed with recurrent major depressive disorder. The VA examiner noted that the Veteran's disability was mild and well-controlled with the use of psychotropic medication, and indicated that the Veteran's disability was in remission status. The Veteran was unable to identify his last period of depression.  The VA examiner noted that the Veteran experienced occupational and social impairment due to mild or transient symptoms which decreased work efficiency and the ability to perform occupational tasks only during periods of significant stress. The Veteran reported periods of frustration and irritability when his environment became too demanding. The VA examiner observed the following about the Veteran during his examination: he was alert and oriented; his responses to questions were logical, linear, and goal-directed; speech was slowed in terms of rate and low for tone, volume, and intensity; eye contact was good; mood was dysthymic and affect was congruent with mood; no overt signs of psychotic process or thought disorder were noted or found; insight and judgment appeared to be intact; memory appeared to be within normal limits. The Veteran reported an improvement in his relationships with his children, and denied feelings of guilt or hopelessness. The Veteran also reported a history of significant weight gain and loss coupled with binging and purging behaviors. The last incident took place two to three months prior. 

The Board finds that the Veteran's symptoms from September 16, 2013 to the present do not satisfy the criteria for a disability rating in excess of 50 percent. Instead, it would appear that the Veteran's symptoms improved during this timeframe. Beginning in November 2013, the Veteran's depression has repeatedly been classified as in remission status. In December 2014, the Veteran's mental health care was moved to a general practitioner, as he no longer required the specialized assistance of a mental health professional. Although the Veteran has continued his use of psychotropic medications during this time, this was a personal decision taken as a precautionary measure, as the Veteran indicated fear of a relapse. The Veteran's relationships with his children and grandchildren improved during this time. At no time did the Veteran report suicidal thoughts or obsessional rituals.

Although the Veteran experienced some symptoms of depression during this timeframe, including intermittent reports of depression, hopelessness, and irritability, the May 2015 VA examiner determined that the ongoing use of psychotropic medications properly managed such symptoms. Further, while the Veteran reported ongoing problems with weight management, it would appear that events of binging and purging were significantly less common. Also less common was the Veteran's solicitation of mental health services, and at times, nearly one full year passed between appointments. 

Given the above, the Board finds that during this period the Veteran's disorder was productive of no more than occupational and social impairment with reduced reliability and productivity. Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood are not more nearly approximated.  See 38 C.F.R. §§ 4.7, 4.130. Thus, the Veteran's symptoms do not warrant a disability rating in excess of 50 percent for the period of September 16, 2013 to the present. 

Extraschedular Consideration

The Board has also considered whether the Veteran is entitled to referral for extraschedular consideration. Thun v. Peake, 22 Vet App 111 (2008). Such referral is appropriate when the evidence presents such an exceptional or unusual disability picture that the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disability. Id. at 115. If such an exceptional or unusual disability picture exists, the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization. Id. at 115-16. When these two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating to the Under Secretary for Benefits of the Director of Compensation Service. 38 C.F.R. § 3.321(b)(1) (2015). Otherwise, the schedular evaluation is adequate, and referral is not required. Id. at 118-19.

Here, the Board finds the Veteran's disability picture is not so unusual or exceptional in nature as to render the schedular evaluations inadequate. The Veteran's service-connected depressive disorder is evaluated as a psychiatric disability, the criteria of which specifically contemplates the level of occupational and social impairment caused by this disability. Id. at 115; see also 38 C.F.R. § 4.130, Diagnostic Code 9434. During the periods on the appeal, the Veteran's disability was manifested by depression, anger, irritability, restricted affect, feelings of hopelessness and guilt, isolation, avoidance, diminished interest, impaired concentration, and difficulty in establishing and maintaining effective social relationships. When comparing this disability picture with the symptoms contemplated by the Rating Schedule, the Board finds that the Veteran's experiences are contemplated by the evaluation assigned for each period. Of note, the symptoms listed in 38 C.F.R. § 4.130 are not intended to constitute an exhaustive list, but rather to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating. Mauerhan v. Principi, 16 Vet. App. 436 (2002). Here, the Board finds the criteria for the evaluation assigned more than reasonably describes the Veteran's disability level and symptomatology, and therefore, the schedular evaluation is adequate and no referral is required. See 38 C.F.R. § 4.130, Diagnostic Code 9434; see also VAOGCPREC 6-96; 61 Fed. Reg. 66749 (1996).

Finally, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced. Service connection is currently in effect for depressive disorder, PTSD with adjustment disorder, type II diabetes mellitus, peripheral neuropathy of the lower extremities, and erectile dysfunction. In this case, the evidence of record, including lay statements, does not indicate any effect caused by a combination of the service-connected disabilities that is not already specifically contemplated by the individually assigned ratings. As such, further discussion of an extraschedular rating based upon the combined effect of multiple conditions is not necessary.


ORDER

Entitlement to a disability rating of 50 percent for depressive disorder prior to September 16, 2013 is granted.

Entitlement to a disability rating in excess of 50 percent for depressive disorder from September 16, 2013 to the present is denied.


REMAND

In December 2013, the Board instructed that an opinion should be obtained regarding the effect on employment by the Veteran's service-connected depressive disorder, PTSD, and diabetes mellitus. The comments on employability made by the May 2015 examiner are cursory with no explanation and do not appear to consider the Veteran's service-connected type II diabetes mellitus. In addition, service connection has recently been awarded for peripheral neuropathy of the lower extremities. Given the above, the Board finds that the issue of entitlement to a TDIU must be remanded again for a VA social and industrial survey. 

On remand, the RO should also associate ongoing pertinent VA treatment reports with the record before the Board. 

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the record all VA treatment records for the Veteran dated June 2015 to the present. 

2. Schedule the Veteran for a VA social and industrial survey (field examination) by a VA social worker or other appropriate personnel.  

The social worker should elicit and set forth pertinent facts regarding the Veteran's medical history, education and employment history, day-to-day functioning, and social and industrial capacity.

The ultimate purpose of the VA social and industrial survey is to ascertain the combined impact of the Veteran's service connected disabilities on his ability to work.  Service connection is in effect for depressive disorder, PTSD with adjustment disorder, type II diabetes mellitus, peripheral neuropathy of the lower extremities, and erectile dysfunction.  

The report should also indicate if there is any form of employment that the Veteran could perform, and if so, what type.  

3. Readjudicate the claim for a TDIU. If the benefit remains denied, issue a supplemental statement of the case to the Veteran and his representative and provide an appropriate period for response. Thereafter, return the appeal to the Board as warranted.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).







      (CONTINUED ON NEXT PAGE)
This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


